January 19, 2017
                                STATE OF MINNESOTA

                                  IN SUPREME COURT

                                        A16-0674

In re the Petition for Disciplinary Action against
Jeremy Lloyd Brantingham, a Minnesota Attorney
Registration No. 0299558.

                                        ORDER

      By order filed on December 8, 2016, we suspended respondent Jeremy Lloyd

Brantingham from the practice of law for a minimum of 30 days, effective December 22,

2016. Respondent has filed an affidavit stating that he has fully complied with the terms

of the suspension order, except for successful completion of the written examination

required for admission to the practice of law by the State Board of Law Examiners on the

subject of professional responsibility, and requests reinstatement . The Director of the

Office of Lawyers Professional Responsibility does not oppose the request.

Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED THAT:

       1.     Effective January 21 , 2017, respondent is conditionally reinstated to the

practice of law in Minnesota, subject to his successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility, and is placed on disciplinary

probation for 2 years subject to the following terms and conditions:

      a.     Respondent shall cooperate fully with the Director' s Office in its
      effot1s to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by the due date.
      Respondent shall provide to the Director a current mailing address and shall
      immediately notify the Director of any change of address. Respondent shall
      cooperate with the Director's investigation of any allegations of
      unprofessional conduct that may come to the Director's attention. Upon the
      Director's request, respondent shall provide authorization for release of
      information and documentation to verify compliance \Vith the terms of this
      probation.

       b.   Respondent shall abide by the Minnesota Rules of Professional
       Conduct.

       c.     Respondent shall maintain law office and trust account books and
       records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1.
       These books and records shall include the following: client subsidiary
       ledgers; checkbook registers; monthly trial balance repot1s; monthly
       reconciliation reports; bank statements; canceled checks (if they are provided
       with the bank statements); duplicate deposit slips; bank reports of interest,
       service charges, and interest payments to the Minnesota IOLTA Program;
       and bank wire, electronic, or telephone transfer confirmations. Such books
       and records shall be made available to the Director immediately and
       thereafter shall be made available to the Director at such intervals as the
       Director deems necessary to determine compliance.

2.     By December 8, 2017, respondent shall file with the Clerk of the Appellate Courts

and serve upon the Director of the Office of Lawyers Professional Responsibility proof of

successful completion of the written examination required for admission to the practice of

law by the State Board of Law Examiners on the subject of professional responsibility.

Failure to do so shall result in automatic re-suspension, pending successful completion of

the examination, pursuant to Rule 18(e )(3 ), Rules on Lawyers Professional Responsibility.

       Dated: January 19,2017                    BY THE COCRT:



                                                 David R. Stras
                                                 Associate Justice